Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Baron Vaughan Utzman, Appellant                       Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 48388-A).
 No. 06-19-00113-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Baron Vaughan Utzman, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 10, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk